COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-445-CR

                                                 



THE STATE OF TEXAS         	          				       STATE



V.

DAVON D. CRENSHAW	APPELLEE

----------

FROM CRIMINAL DISTRICT 
COURT NO. 3 OF TARRANT COUNTY



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “State’s Motion To Dismiss Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R. App. P.
 
42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
 See 
Tex. R. App. P.
 
43.2(f). 																								    						   	PER CURIAM



PANEL: 
 GARDNER, WALKER, and MCCOY
, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: February 26, 2009							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.